       Case 2:19-cv-01613-JAD-VCF Document 21 Filed 01/06/21 Page 1 of 17




 1   Marc P. Cook, Esq.
     Nevada Bar No. 004574
 2   COOK & KELESIS, LTD.
     517 S. 9th St.
 3   Las Vegas, NV 89101
     (702) 737-7702
 4   Fax: (702) 737-7712
     Email: law@bckltd.com
 5
     Stephen A. Klein*
 6   sklein@woodrowpeluso.com
     WOODROW & PELUSO, LLC
 7   3900 East Mexico Ave., Suite 300
     Denver, Colorado 80210
 8   Telephone: (720) 907-4654
     Facsimile: (303) 927-0809
 9
     *Pro Hac Vice
10
     Attorneys for Plaintiff NICK FISHER
11   and the Class
12

13                           UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEVADA
14

15    NICK FISHER, individually and on
      behalf of all others similarly situated,       Case No. 2:19-cv-01613-JAD-VCF
16
                            Plaintiff,
17                                                    PLAINTIFF’S MOTION FOR
      v.                                              CLASS CERTIFICATION AND
18
      THEVEGASPACKAGE.COM, INC.,                      REQUEST FOR LEAVE TO
19    a Nevada corporation, and DOUGLAS               CONDUCT DISCOVERY
      DOUGLAS, an individual,
20
                                  Defendants.
21

22

23

24

25

26
27

28
     MOTION FOR CLASS CERTIFICATION              i
          Case 2:19-cv-01613-JAD-VCF Document 21 Filed 01/06/21 Page 2 of 17




 1                     MOTION FOR CLASS CERTIFICATION AND
 2                 REQUEST FOR LEAVE TO CONDUCT DISCOVERY
 3           In accordance with Rule 23(c) of the Federal Rules of Civil Procedure,
 4   Plaintiff hereby moves the Court for an order certifying the alleged Class as defined
 5   in the Complaint and granting Plaintiff leave to conduct limited class discovery. In
 6   support of his Motion, Plaintiff submits the following memorandum of points and
 7   authorities and states as follows:
 8   I.      INTRODUCTION
 9           This case challenges Defendants TheVegasPackage.com, Inc.’s (“Vegas
10   Package”) and Douglas Douglas’s (“Douglas”) (collectively “Defendants”) serial
11   violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq.
12   (“TCPA” or Act”)—specifically, the TCPA’s bar against placing calls using an
13   automatic telephone dialing system (“ATDS”) to cellular telephones without first
14   obtaining prior express consent. Plaintiff Nick Fisher (“Fisher” or “Plaintiff”) filed
15   his Class Action Complaint on September 19, 2019. (Dkt. 1.) To date, and despite
16   being properly served, neither defendant has appeared, answered, or otherwise
17   responded to the Complaint. As such, Plaintiff hereby moves for class certification
18   based on the well-pleaded allegations and the facts of record.
19           Plaintiff’s claims satisfy each requirement for class certification under Rule
20   23: the proposed Class is sufficiently numerous, common questions of law and fact
21   predominate over supposed individual issues, Plaintiff’s claims are typical of those
22   of the class members, and Plaintiff is an adequate representative and is represented
23   by counsel experienced and well-versed in class action litigation. Further, common
24   issues predominate over any supposed individual issues and a class action is the
25   superior method for resolving the claims at issue.
26           As such, the Court should certify the following Class:
27

28                                              -1-
       Case 2:19-cv-01613-JAD-VCF Document 21 Filed 01/06/21 Page 3 of 17




 1
           Autodialed No Consent Class: All persons in the United States who
           from September 19, 2015 to the date notice is sent to the Class: (1)
 2         Defendants, or a third person acting on behalf of Defendants, called; (2)
 3         on the person’s cellular telephone; (3) for the purpose of selling Vegas
           Package’s products and services; (4) using an autodialer as defined in
 4         the TCPA; and (4) for whom Defendants claim they obtained prior
 5         express consent in the same manner as Defendants claims they
           supposedly obtained prior express consent to call the Plaintiff.
 6
     (Compl. ¶ 33.)
 7
           Plaintiff also respectfully requests leave to conduct limited discovery
 8
     regarding class-related issues for a period of 120-days. Plaintiff intends to serve a
 9
     subpoena on Defendants’ telephone service provider to obtain the outbound call
10
     records for the phone number used to call Plaintiff. Plaintiff will then reference the
11
     records to identify individual class members and the total number of calls, which
12
     will enable Plaintiff to develop an adequate notice plan and establish damages. If
13
     necessary, Plaintiff also intends to serve written discovery on the Defendants
14
     themselves, including requests for admission.
15
           As explained below, the Court should certify the proposed Class based on
16
     Plaintiff’s well-pleaded allegations, and issue an Order granting Plaintiff leave to
17
     conduct class discovery.
18
     II.   STATEMENT OF FACTS AND PROCEDURAL HISTORY
19
           Defendant Vegas Package is a corporation incorporated and existing under
20
     the laws of the State of Nevada. (Compl. ¶ 8.) Defendant Douglas is the president
21
     and registered agent of Vegas Package. (Id. ¶ 9.) On information and belief,
22
     Douglas was directly involved in making the calls, including overseeing, directing,
23
     or otherwise authorizing the calls to Plaintiff and the Class by Defendants’
24
     employees or agents. (Id. ¶ 31.) To market Vegas Package’s products and services
25
     (namely its four-day vacation packages), Defendants made autodialed telemarketing
26
     calls en masse to consumer cell phones without prior express consent—a plain
27

28                                             -2-
       Case 2:19-cv-01613-JAD-VCF Document 21 Filed 01/06/21 Page 4 of 17




 1   violation of the TCPA. (See id. ¶¶ 12–14, 26–29.)
 2          In Plaintiff Fisher’s case, he received an unsolicited call from Defendants on
 3   or around July 8, 2019 from *(702) 983-2098. (See Compl. at ¶ 21.) Plaintiff was
 4   met with “dead air” before being connected to a live representative, indicating the
 5   use of an autodialer. (Id. ¶ 22.) The representative, who identified himself as Mike,
 6   spent several minutes describing a Las Vegas vacation Package that he encouraged
 7   Fisher to purchase. (Id. ¶¶ 23–24.) At no time did Plaintiff ever provide prior
 8   express written consent to Defendants to make calls to him. (Id. ¶ 26.) Further,
 9   Plaintiff does not have any prior business relationship or dealings with Defendants.
10   (Id. ¶ 27.)
11          Plaintiff filed his Class Action Complaint on September 13, 2019. (Dkt. 1.)
12   After the Court authorized alternative service, Plaintiff served Vegas Package: (1)
13   by mail—to Vegas Package and to the Nevada Secretary of State—on December
14   18, 2019 (dkt. 14.); and (2) by publicly posting the Complaint and summons on
15   January 10, 2020. (Dkt. 13.) As such, Vegas Package’s latest deadline to respond to
16   Plaintiff’s Complaint was January 31, 2020. Defendant Douglas was served on
17   February 27, 2020 (dkt. 16), placing his deadline to respond to Plaintiff’s complaint
18   on March 19, 2020. To date, Defendants Vegas Package and Douglas have failed to
19   appear, respond, or contact Plaintiff’s counsel. Consequently, on December 14,
20   2020, the Clerk of Court entered default against Vegas Package and Douglas. (See
21   Dkt. 18.)
22          Based upon the well-pleaded allegations, the Court should certify the Class,
23   and grant Plaintiff leave to conduct discovery.
24   III.   ARGUMENT
25          “As a threshold matter, entry of default does not alter the Court’s analysis for
26   class certification. Certification under Rule 23 remains a necessary procedural
27

28                                             -3-
       Case 2:19-cv-01613-JAD-VCF Document 21 Filed 01/06/21 Page 5 of 17




 1   requirement in order for the class to recover damages.” Whitaker v. Bennett Law,
 2   PLLC, No. 13-CV-3145-L(NLS), 2015 WL 12434306, at *2 (S.D. Cal. Jan. 26,
 3   2015). As such, “relief cannot be granted to a class before an order has been entered
 4   determining that class treatment is proper.” Id.; see also Lagos v. Monster Painting,
 5   Inc., No. 2:11-CV-00331-LRH, 2013 WL 5937661, at *5 (D. Nev. Nov. 5, 2013).
 6   Upon entry of default, the “well-pleaded allegations regarding liability are taken as
 7   true except as to the amount of damages.” Garvin v. Tran, No. C07-01571 HRL,
 8   2011 WL 5574864, at *2 (N.D. Cal. Nov. 16, 2011) (citing Fair Hous. of Marin v.
 9   Combs, 285 F.3d 899, 906 (9th Cir. 2002); Geddes v. United Fin. Group, 559 F.2d
10   557, 560 (9th Cir. 1977)). This includes class related factual allegations. See
11   Jackson v. Paycron Inc., No. 819CV00609WFJAAS, 2019 WL 2085430, at *2
12   (M.D. Fla. May 13, 2019) (citations omitted) (“‘[a] defaulted defendant is deemed
13   to admit the plaintiff’s well-pleaded allegations of fact,’ including specifically
14   allegations relating to the prerequisites for class certification under Federal Rule
15   23.”).
16            Indeed, courts routinely certify classes despite a defendant’s failure to appear.
17   See Whitaker v. Bennett Law, PLLC, No. 13-CV-3145-L NLS, 2014 WL 5454398
18   (S.D. Cal. Oct. 27, 2014) (certifying a TCPA class action despite the defendant’s
19   refusal to appear); In re Industrial Diamonds Antitrust Litig., 167 F.R.D. 374, 386-
20   87 (S.D.N.Y. 1996) (certifying a class action against General Electric Company and
21   DeBeers following DeBeers’ default); Skeway v. China Nat. Gas, Inc., 304 F.R.D.
22   467, 477 (D. Del. 2014) (granting class certification where the defendant failed to
23   answer or respond). “As a policy matter, ‘any other conclusion might give
24   defendants an incentive to default in situations where class certification seems
25   likely.’” Skeway, 304 F.R.D. at 472 (quoting Leider v. Ralfe, No. 1:01-CV-3137 HB
26   FM, 2003 WL 24571746, at *8 (S.D.N.Y. Mar. 4, 2003)).
27

28                                               -4-
       Case 2:19-cv-01613-JAD-VCF Document 21 Filed 01/06/21 Page 6 of 17




 1         As explained below, class certification is appropriate because the proposed
 2   Class meets the requirements for certification.
 3         A.     The Alleged Class Meets Each Of The Requirements Of Rule
 4                23(a).
 5         Class certification is appropriate under Rule 23 when the proponent of
 6   certification demonstrates that each of the requirements of Rule 23(a) and at least
 7   one of the subsections under Rule 23(b) has been satisfied. Fed. R. Civ. P. 23; see
 8   also Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 613-14, 117 S.Ct. 2231 (1997).
 9   Rule 23(a) requires that (i) the proposed class is so numerous that joinder of all
10   individual class members is impracticable (numerosity); (ii) that there are common
11   questions of law and fact among the class members (commonality); (iii) that the
12   proposed representative’s claims are typical of those of the class (typicality); and
13   (iv) that both the named representative and his or her counsel have and will
14   continue to adequately represent the interests of the class (adequacy). Fed. R. Civ.
15   P. 23(a).
16         Plaintiff here seeks certification under both Rule 23(b)(2) and 23(b)(3).
17   Under Rule 23(b)(2), which concerns injunctive and declaratory relief, a plaintiff
18   must show that the party opposing certification has acted or failed to act on grounds
19   generally applicable to the class as a whole, “so that final injunctive relief or
20   corresponding declaratory relief is appropriate….” Fed. R. Civ. P. 23(b)(2). On the
21   other hand, certification under Rule 23(b)(3), which generally includes class claims
22   for damages, requires that there be questions of law or fact common to the proposed
23   class members that predominate over any questions affecting only individual
24   members, and that the class mechanism must be superior to other available methods
25   for fairly adjudicating the controversy. Fed. R. Civ. P. 23(b)(3).
26         As explained further below, the proposed Class in this case meets all of the
27

28                                             -5-
         Case 2:19-cv-01613-JAD-VCF Document 21 Filed 01/06/21 Page 7 of 17




 1   requirements of Rules 23(a), (b)(2), and (b)(3), and should therefore be certified.
 2                 1.     Class membership is ascertainable.
 3          Although Rule 23 doesn’t expressly require that a proposed class be
 4   ascertainable, courts continue to impose such a condition. See Lukovsky v. City &
 5   Cty. of San Francisco, No. C 05-00389 WHA, 2006 WL 140574, at *2 (N.D. Cal.
 6   Jan. 17, 2006); Pryor v. Aerotek Scientific, LLC, 278 F.R.D. 516, 523 (C.D. Cal.
 7   2011) (citation omitted). “A class definition should be precise, objective, and
 8   presently ascertainable . . . [h]owever the class need not be so ascertainable that
 9   every potential member can be identified at the commencement of the action.”
10   O’Connor v. Boeing North Am., Inc., 184 F.R.D. 311, 319 (C.D. Cal. 1998) (citing
11   Manual for Complex Litigation, Third § 30.14, at 217 (1995)). A class definition is
12   sufficient if it is “definite enough so that it is administratively feasible for the court
13   to ascertain whether an individual is a member.” Gardner v. Shell Oil Co., C-09-
14   5876-CW, 2011 WL 1522377, at *3 (N.D. Cal. Apr. 21, 2011) (citation omitted);
15   see also 5 JAMES WM. MOORE ET AL., MOORE’S FEDERAL PRACTICE, ¶ 23.21[1] (3d
16   ed. 2001) (“The identity of class members must be ascertainable by reference to
17   objective criteria.”).
18          Here, the proposed Class is ascertainable by reference to objective criteria.
19   That is, Plaintiff seeks to represent a Class of individuals that received at least one
20   unsolicited call from Defendants. Below, Plaintiff requests leave to conduct limited
21   class discovery to obtain the records of all calls made by Defendants using the same
22   phone number during the relevant time period. The information is likely obtainable
23   by serving a subpoena on the telephone service provider (“TSP”) associated with
24   Defendants’ phone number.1 Once Plaintiff obtains call records, the records can be
25
26   1
      Based on investigation conducted by his counsel, Plaintiff believes that the TSP
27   associated with Defendants’ phone number is Level 3 Communications.

28                                              -6-
       Case 2:19-cv-01613-JAD-VCF Document 21 Filed 01/06/21 Page 8 of 17




 1   used to determine the individuals who received calls and the number of calls made.
 2   There is nothing subjective about whether an individual received a call from
 3   Defendants during the relevant time period. While it is unnecessary for Plaintiff
 4   Fisher to identify each potential class member at this time, it is clear that class
 5   membership will be based on objective criteria—the call records. As such,
 6   membership in the proposed Class is ascertainable.
 7                2.     Numerosity is met here.
 8         Numerosity is met where “the class is so numerous that joinder of all
 9   members is impracticable.” Fed. R. Civ. P. 23(a)(1). There is not a specific number
10   of class members needed to establish numerosity; however, courts generally find
11   the numerosity requirement to be satisfied when the class size exceeds forty
12   members. Moore v. Ulta Salon, Cosmetics & Fragrance, Inc., 311 F.R.D. 590, 602-
13   603 (C.D. Cal. 2015) (“As a general matter, courts have found that numerosity is
14   satisfied when class size exceeds 40 members.”) (citation omitted). Generally, the
15   Court is entitled to make common sense assumptions in order to find support for
16   numerosity. See Alba Conte & Herbert B. Newberg, Newberg on Class Actions ¶
17   7.20, 66 (4th ed. 2001).
18         Given that the allegations are admitted, Defendants Vegas Package and Floyd
19   concede that they have made calls to thousands of individuals who fall into the
20   defined Class. (Compl. ¶ 35.) Moreover, common sense dictates that for a
21   telemarketing campaign to have any worthwhile result, Defendants would have had
22   to make calls to hundreds if not thousands of individuals. Accordingly, the
23   proposed Class satisfies the numerosity requirement.
24                3.     The Class shares common questions of law and fact.
25         Rule 23(a) next requires that “there are questions of law or fact common to
26   the class.” Fed. R. Civ. P. 23(a)(2). To meet the commonality prong, the
27

28                                             -7-
       Case 2:19-cv-01613-JAD-VCF Document 21 Filed 01/06/21 Page 9 of 17




 1   representative plaintiff must demonstrate that the proposed class members “have
 2   suffered the same injury.” Wal-Mart Stores, Inc. v. Dukes, 131 S. Ct. 2541, 2551
 3   (2011) (quoting Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 157 (1982)). But the
 4   claims don’t need to be identical. Rather, even a single common question will do.
 5   See id. at 2556 (citation omitted).
 6         Plaintiff and the Class share multiple common issues of law and fact,
 7   including whether: (1) Defendant’s conduct violated the TCPA; (2) Defendants
 8   systematically made calls to consumers without prior express consent; (3)
 9   Defendants made the call using an ATDS; (4) Defendants are liable for any calls
10   made by a third party on their behalf; and (5) Defendants made the calls knowingly
11   or willingly such that the Court should award treble damages. (Compl. ¶ 38.) And
12   because the Class is limited to individuals who received at least one call from
13   Defendants for the same purpose, the litigation will answer for everyone whether
14   the calls were unlawful. In short, the case will produce common questions of law
15   and fact for all class members.
16                4.     Plaintiff’s claims are typical.
17         The typicality prerequisite of Rule 23(a) is fulfilled if “the claims or defenses
18   of the representative parties are typical of the claims or defenses of the class.” Fed.
19   R. Civ. P. 23(a)(3). “[T]he typicality requirement looks to whether the claims of the
20   class representatives [are] typical of those of the class, and [is] satisfied when each
21   class member’s claim arises from the same course of events, and each class member
22   makes similar legal arguments to prove the defendant’s liability.” Rodriguez v.
23   Hayes, 591 F.3d 1105, 1124 (9th Cir. 2010) (citation omitted).
24         Here, Defendants subjected Plaintiff and the Class to a uniform course of
25   conduct. (Compl. ¶ 36.) That is, Defendants made unsolicited calls to Plaintiff and
26   all class members. Further, the Class is limited to individuals that received calls in
27

28                                             -8-
      Case 2:19-cv-01613-JAD-VCF Document 21 Filed 01/06/21 Page 10 of 17




 1   the same manner and for the same purpose (to market Defendants’ vacation
 2   packages). As such, if Plaintiff proves that the calls were unlawful, then they
 3   violated the TCPA with respect to everyone. Additionally, each member of the
 4   Class was damaged in the same manner: their personal privacy was invaded, and
 5   the calls interfered with the class members’ use and enjoyment of their cell phones.
 6   Because Plaintiff’s claims arise out of the same course of conduct as the class
 7   members’ claims, typicality is satisfied.
 8                5.     Plaintiff and Proposed Class Counsel are adequate
 9                       representatives.
10         Finally, Rule 23(a) requires that the representative parties have and will
11   continue to “fairly and adequately protect the interests of the class.” Fed. R. Civ. P.
12   23(a)(4). The adequacy inquiry “serves to uncover conflicts of interest between
13   named parties and the class they seek to represent.’” Amchem Products, Inc., 117
14   S.Ct. at 2250-2251. “Two questions are considered when determining the adequacy
15   of representation: ‘(1) do the named plaintiffs and their counsel have any conflicts
16   of interest with other class members and (2) will the named plaintiffs and their
17   counsel prosecute the action vigorously on behalf of the class?’” Pina v. Con-Way
18   Freight, Inc., No. C 10-00100 JW, 2012 WL 1278301, at *5 (N.D. Cal. Apr. 12,
19   2012).
20         Plaintiff and his counsel have and will continue to fairly represent the Class,
21   and neither has any conflict with the class members. (Compl. ¶ 37.) Further, to date,
22   Plaintiff and proposed class counsel have spent significant time and resources
23   investigating and prosecuting this action—including spending time and resources
24   locating and serving each defendant (on numerous occasions). (See Dkts. 13, 14, 16,
25   17.) Proposed class counsel are also respected members of the legal community and
26   have experience litigating class actions of similar size, scope, and complexity. (See
27

28                                               -9-
      Case 2:19-cv-01613-JAD-VCF Document 21 Filed 01/06/21 Page 11 of 17




 1   Firm Resume of Woodrow & Peluso, LLC, attached hereto as Exhibit A.) Indeed,
 2   proposed class counsel regularly litigate cases under the TCPA and have the
 3   resources necessary to conduct litigation of this nature. (See id.)
 4         Therefore, the Court should find this requirement is met and appoint Patrick
 5   H. Peluso and Stephen A. Klein of Woodrow & Peluso, LLC as Class Counsel, and
 6   Plaintiff Fisher as the Class Representative.
 7         B.       The Proposed Class Meets The Requirements Of Rule 23(b)(2).
 8         Once Rule 23(a) is satisfied, the inquiry turns to Rule 23(b). In this case,
 9   Plaintiff seeks certification under both Rule 23(b)(2) and (b)(3). Rule 23(b)(2)
10   provides that the party opposing certification must have acted or failed to act on
11   grounds generally applicable to the proposed class, “thereby making appropriate
12   final injunctive relief or corresponding declaratory relief with respect to the class as
13   a whole.” Fed. R. Civ. P. 23(b)(2). “[T]he key to the (b)(2) class is the ‘indivisible
14   nature of the injunctive or declaratory remedy warranted.’” Dukes, 131 S. Ct. 2451
15   at 2557. “[W]hile Rule 23(b)(2) class action have no predominance or superiority
16   requirements, it is well established that the class claims must be cohesive.’”
17   Barraza v. C.R. Bard, Inc. and Bard Peripheral Vascular, Inc., 322 F.R.D. 369, 387
18   (D. Ariz. 2017) (citing Barnes v. American Tobacco Co., 161 F.3d 127, 143 (3rd
19   Cir. 1998)).
20         In this case, Defendants subjected Plaintiff and the Class to a uniform course
21   of conduct. Defendants made calls to thousands of consumers in an effort to sell
22   Defendants’ products and services, and Defendant failed to obtain prior express
23   consent to make such calls. Further, entry of default amounts to an admission that
24   Defendants acted and refused to act in the same or similar manner with respect to
25   all class members. In short, nothing about Defendants’ conduct varied in any
26   significant manner with respect to members of the Class. Given the situation the
27

28                                            - 10 -
      Case 2:19-cv-01613-JAD-VCF Document 21 Filed 01/06/21 Page 12 of 17




 1   Court is faced with—evaluating a motion for class certification in the absence of
 2   key information that only Defendants possess—certification pursuant to Rule
 3   23(b)(2) is particularly apt. That is, because 23(b)(2) classes do not require the
 4   Court to direct notice to all class members, the Court can put an end to Defendants’
 5   unlawful conduct in the absence of direct notice to the Class. Consequently, the
 6   Court should issue an Order granting certification pursuant to Rule 23(b)(2).
 7         C.     The Proposed Class Meets The Requirements Of Rule 23(b)(3).
 8         Certification is also warranted under Rule 23(b)(3), which provides that a
 9   class action may be maintained where the questions of law and fact common to
10   members of the class predominate over any questions affecting only individual
11   members, and the class action mechanism is superior to other available methods for
12   the fair and efficient adjudication of the controversy. Fed. R. Civ. P. 23(b)(3).
13                1.     Common questions of law and fact predominate.
14         “Implicit in the satisfaction of the predominance test is the notion that the
15   adjudication of common issues will help achieve judicial economy.” Valentino v.
16   Carter-Wallace, Inc. 97 F.3d 1227, 1234 (9th Cir. 1996). “The predominance
17   inquiry ‘asks whether the common, aggregation-enabling, issues in the case are
18   more prevalent or important than the non-common, aggregation-defeating,
19   individual issues.’” Tyson Foods, Inc. v. Bouaphakeo, 136 S.Ct. 1036, 1045 (2016).
20   “When ‘one or more of the central issues in the action are common to the class and
21   can be said to predominate, the action may be considered proper under Rule
22   23(b)(3).’” Id. (citation omitted).
23         Again, Plaintiff and the Class were subjected to an identical course of
24   conduct insofar as Defendants made unsolicited calls to all class members. (Compl.
25   ¶¶ 4–6, 13–19, 28–29.) Further, Defendants concede that common questions of law
26   and fact predominate over any supposed individualized issues. (Id. ¶ 38.) In short, if
27

28                                            - 11 -
      Case 2:19-cv-01613-JAD-VCF Document 21 Filed 01/06/21 Page 13 of 17




 1   Defendants violated the TCPA with respect to the call made to Plaintiff, then they
 2   violated the TCPA with respect to the calls made to each and every class member.
 3   Indeed, there are no individualized issues to preclude certification. As such, the
 4   Court should find that common issues predominate over any hypothetical
 5   individualized issues.
 6                2.     A class action is superior to any other method of
 7                       adjudication.
 8         As a final matter with respect to certification, Rule 23(b)(3) requires that the
 9   class action mechanism be superior to other available methods for adjudicating the
10   controversy. Fed. R. Civ. P 23(b)(3). “[T]he purpose of the superiority requirement
11   is to assure that the class action is the most efficient and effective means of
12   resolving the controversy.” Wolin v. Jaguar Land Rover N. Am., LLC, 617 F.3d
13   1168, 1175 (9th Cir. 2010) (citing 7AA Charles Wright, Arthur Miller & Mary Kay
14   Kane, Federal Practice and Procedure, § 1779 at 174 (3d ed.2005)). Rule 23(b)(3)
15   includes the following non-exhaustive list of factors pertinent to this inquiry:
16
           (A) the class members’ interests in individually controlling the
17         prosecution or defense of separate actions; (B) the extent and nature of
           any litigation concerning the controversy already begun by or against
18         class members; (C) the desirability or undesirability of concentrating the
           litigation of the claims in the particular forum; and; (D) the likely
19         difficulties in managing a class action.

20   Fed. R. Civ. P. 23(b)(3). Additionally, “[w]here damages suffered by each class
21   member are not large, this fact weighs in favor of certifying a class action.” Smith
22   v. Microsoft Corp., 297 F.R.D. 464, 468 (S.D. Cal. 2014) (citing Zinser v. Accufix
23   Research Inst., Inc., 253 F.3d 1180 (9th Cir. 2001). “‘The most compelling
24   rationale for finding superiority in a class action’ is the ‘existence of a negative
25   value suit.’” Id. at 468-69 (citations omitted).
26         Tellingly, courts routinely certify class actions involving violations of the
27

28                                             - 12 -
      Case 2:19-cv-01613-JAD-VCF Document 21 Filed 01/06/21 Page 14 of 17




 1   TCPA. See Bauman v. Saxe, No. 14-CV-01125-RFB-PAL, 2019 WL 157923, at *7
 2   (D. Nev. Jan. 10, 2019) (granting motion to certify TCPA class); Fisher v. MJ
 3   Christensen Jewelers, LLC, No. 15-CV-00358-RFB-NJK, 2018 WL 1175215, at
 4   *7 (D. Nev. Mar. 6, 2018) (same); Kristensen v. Credit Payment Servs., 12 F.
 5   Supp. 3d 1292, 1308 (D. Nev. 2014) (same); Bellows v. NCO Fin. Sys., Inc., No.
 6   3:07-cv-01413 (W-AJB), 2008 WL 4155361, at *8 (S.D. Cal. Sept. 5, 2008)
 7   (holding in a TCPA action that “[t]he class action procedure is the superior
 8   mechanism for dispute resolution in this matter. The alternative ... would be costly
 9   and duplicative.”).
10         This case presents the classic case for class treatment. That is, Plaintiff is
11   seeking statutory damages for each violation of the TCPA, which amounts to $500
12   per violation. Given the small amount of damages likely to be recovered on an
13   individual basis, pursuing separate, individual suits would be prohibitively
14   expensive for all members of the Class. Moreover, when considering the cohesive
15   nature of the class members’ claims, individualized trials would require duplicative
16   proceedings and could produce inconsistent rulings. In the end, individualized trials
17   would result in a waste of judicial time and resources.
18         Thus, the Court should find that the superiority requirement is satisfied here.
19         D.     Plaintiff Respectfully Requests Leave To Conduct Limited
20                Discovery.
21         “A party may not seek discovery from any source before the parties have
22   conferred as required by Rule 26(f) . . . or when authorized by these rules, by
23   stipulation, or by court order.” Fed. R. Civ. P. 26(d)(1) (emphasis added). Courts
24   have found that post-default discovery is permissible and can be necessary to
25   establish damages. See TracFone Wireless, Inc. v. Technopark Co., Ltd., 281 F.R.D.
26   683, 691 (S.D. Fla. 2012) (“The Court finds such post-default discovery is
27

28                                            - 13 -
      Case 2:19-cv-01613-JAD-VCF Document 21 Filed 01/06/21 Page 15 of 17




 1   permissible.”); Microsoft Corp. v. Raven Technology, Inc., No. 6:05-cv-1346-Orl-
 2   28DAB, 2007 WL 438803, at n.2 (M.D. Fla. Feb. 8, 2007) (“Of course, Microsoft
 3   could have pursued discovery, notwithstanding the default.”); Eder v. Aspen Home
 4   Improvements Inc., Case No. 8:20-cv-01306-T-23JSS, 2020 WL 6870851, at *1–2
 5   (M.D. Fla. Oct. 2, 2020) (granting Plaintiff leave to conduct discovery related to
 6   default class certification and damages).
 7         As previously noted, Plaintiff will require limited discovery to establish a
 8   notice plan, class wide damages, and determine what assets Defendants possess.
 9   Plaintiff respectfully requests a 120-day period to conduct limited discovery.
10   Plaintiff seeks to serve third-party discovery, in the form of subpoenas, on the TSP
11   for the telephone number (702) 983-2098 to receive the outbound call records. Once
12   Plaintiff receives the call records for the subject telephone number, he will be able
13   to identify the unique telephone numbers called as well as the number of calls made
14   to each individual. Further, Plaintiff is prepared to hire an expert witness to opine as
15   to the facts and process, if necessary. This will enable Plaintiff to develop an
16   adequate notice plan and establish the appropriate sum of damages. Plaintiff also
17   requests permission to seek third-party discovery to determine whether Defendants
18   have the financial ability to pay any potential judgment. Finally, to the extent the
19   Court determines that any area of Plaintiff’s motion needs additional factual
20   substantiation, Plaintiff respectfully requests permission to conduct limited
21   discovery regarding those matters.
22   IV.   CONCLUSION
23         Plaintiff respectfully requests that the Court certify the Class, appoint Patrick
24   H. Peluso and Stephen A. Klein of Woodrow & Peluso, LLC as Class Counsel,
25   appoint Plaintiff Fisher as Class Representative, grant leave for Plaintiff to conduct
26   limited class discovery, and award such additional relief as it deems necessary,
27

28                                            - 14 -
      Case 2:19-cv-01613-JAD-VCF Document 21 Filed 01/06/21 Page 16 of 17




 1   reasonable, and just.
 2
                                       Respectfully submitted,
 3

 4   Dated: January 5, 2021            Nick Fisher, individually and on behalf of
 5                                     all others similarly situated,
 6
                                 By:    /s/ Stephen A. Klein
 7                                     One of Plaintiff’s Attorneys
 8
                                       Marc P. Cook, Esq.
 9                                     Nevada Bar No. 004574
                                       COOK & KELESIS, LTD.
10                                     517 S. 9th St.
                                       Las Vegas, NV 89101
11                                     (702) 737-7702
                                       Fax: (702) 737-7712
12                                     Email: law@bckltd.com

13                                     Stephen A. Klein*
                                       sklein@woodrowpeluso.com
14                                     Woodrow & Peluso, LLC
                                       3900 East Mexico Ave., Suite 300
15                                     Denver, Colorado 80210
                                       Telephone: (720) 907-4654
16                                     Facsimile: (303) 927-0809

17                                     Attorneys for Plaintiff and the Class

18                                     * Pro Hac Vice

19
20

21

22

23

24

25
26

27

28                                      - 15 -
      Case 2:19-cv-01613-JAD-VCF Document 21 Filed 01/06/21 Page 17 of 17




 1
                              CERTIFICATE OF SERVICE
 2
           The undersigned hereby certifies that on January 6, 2021, I served a true and
 3
     accurate copy of the foregoing documents by first-class U.S. Mail, postage prepaid,
 4
     and properly addressed to the following parties:
 5

 6                              TheVegasPackage.com, Inc.
 7                             900 S. Las Vegas Blvd., #1211
                                   Las Vegas, NV 89101
 8
 9                                    Douglas Douglas
                               900 S. Las Vegas Blvd., #1211
10                                 Las Vegas, NV 89101
11

12                                                    /s/ Stephen A. Klein
13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28                                           - 16 -
